DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2021, has been entered.  
Election/Restrictions

3.       In view of the latest amendments, the previously withdrawn claims 3-5, 7-16, 19-25, as well as the newly added claims 38-51, have been RE-JOINED with claims 1, 2, 6, 17 and 18, to be examined on the merits as presented below. 

Claim Objections

4.	Claims 21 and 24 are objected to because, while being assigned the new status identifier, ‘Cancelled’, these claims still present the text, which is improper.  Canceled claims must be listed by ONLY the claim number and status identifier, without presenting the text of the claims. Therefore, the claims in question are currently considered as being NOT cancelled.
Claim Rejections - 35 USC § 112

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification Terasakill conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification Terasakill conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1-25 and 38-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
	Referring to the amended claim 1, where Applicant has deleted the definition of the voids as being ‘manufactured’ [i.e., ‘produced using machinery’], it is now unclear from the claim language how these voids can be differentiated from other [i.e., non- machined] voids, for example, pores, naturally occurring cavities or, foam bubbles,  of the filling material. Additionally, the combination of the overlapping terms, ‘polymeric board’ and ‘cast resin’, does not clearly set forth the metes and bounds of the patent protection sought. 
	In claim 6, the ‘cups that are ‘formed…from voids’ is very unclear. The same consideration also applies to claims 41 and 49. 	
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 21 and  24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 21 claim 24 requires the first filling material to comprise metal foam , and claim 24 requires the first filling material to comprise wood, which broadens claim 1, instead of further limiting it, which is not permitted.  
	 
Allowable Subject Matter

9.	The instant claims would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, (b) and (d) paragraphs, set forth in this Office action. The prior art of record does not teach nor fairly suggest a vibration damping tabletop having the structure set forth in claim 1, where the cups must be placed into respective voids arranged in the [first] filling material as recited in the amended claim 1. 

Drawings

10.	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims, as well as any structural detail that is essential for a proper understanding of the disclosed invention. Therefore, the ‘cups integrally formed…from voids’, as currently recited in the amended claim 6, as well as the ‘walls at the edge of the tabletop’ and the ‘extensions’ [see claims 7-8], configured as recited, must be clearly shown and properly referenced as such, or the feature(s) canceled from the claim(s).  No new matter should be entered.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Response to Arguments

11.	All of the Applicant s arguments have been fully considered but they are moot in view of new grounds of rejection.   

Conclusion

12.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798